USDC IN/ND case 1:19-cv-00492-JVB-SLC document 22 filed 11/19/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

NATHANIEL S.                                      )
          Plaintiff,                              )
                                                  )
       v.                                         )   CAUSE NO.: 1:19-CV-492-JVB-JEM
                                                  )
ANDREW SAUL, Commissioner of the                  )
Social Security Administration,                   )
               Defendant.                         )

                                             ORDER

       This matter is before the Court on a Complaint [DE 1] filed on November 21, 2019, and

on Plaintiff’s Opening Brief [DE 14] filed on May 7, 2020. Both documents were filed by Plaintiff

Nathaniel S. The Court referred this case to Magistrate Judge Susan L. Collins for a report and

recommendation under 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72(b), and

Local Rule 72-1. [DE 11]. Judge Collins issued her Report and Recommendation on October 30,

2020. [DE 21]. The parties were given notice that they had fourteen days in which to file objections

to the report and recommendation. No party has filed objections.

       Judge Collins recommends that the Court reverse the Commissioner’s decision to deny

Plaintiff supplemental security income and remand this case to the Commissioner for further

proceedings because the ALJ failed to consider Plaintiff’s mental health treatment records from

the Indiana Department of Corrections.

       Having reviewed the report and recommendation, the Court finds no clear error. Therefore,

noting the lack of objection, the Court hereby ADOPTS in its entirety Judge Collins’s Report and

Recommendation [DE 21] and incorporates the Report and Recommendation into this Order.

Accordingly, the Court GRANTS the relief requested in Plaintiff’s Opening Brief [DE 14],

REVERSES the final decision of the Commissioner of Social Security, and REMANDS this
USDC IN/ND case 1:19-cv-00492-JVB-SLC document 22 filed 11/19/20 page 2 of 2


matter for further proceedings consistent with this Order and the incorporated Report and

Recommendation.

      SO ORDERED on November 19, 2020.

                                            s/ Joseph S. Van Bokkelen
                                            JOSEPH S. VAN BOKKELEN, JUDGE
                                            UNITED STATES DISTRICT COURT




                                           2
